Name: 2008/434/EC: Council Decision of 6Ã June 2008 appointing an Italian member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2008-06-12

 12.6.2008 EN Official Journal of the European Union L 153/34 COUNCIL DECISION of 6 June 2008 appointing an Italian member of the Committee of the Regions (2008/434/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Italian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) The seat of a member has fallen vacant following the expiry of the mandate of Mr Giancarlo GABBIANELLI, HAS DECIDED AS FOLLOWS: Article 1 Mr Giuseppe MICARELLI, Sindaco del Comune di Capodimonte, is hereby appointed a member of the Committee of the Regions for the remainder of the term of office, which ends on 25 January 2010. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 6 June 2008. For the Council The President A. VIZJAK (1) OJ L 56, 25.2.2006, p. 75.